5
     1
.J
I




         r~c appliaante whvthvr the application 1s re-
         Sued or g~~ta4 In who~v OP in port;~prwldod,
         thBt only rueh tax lsoxlvy&B :hEs teen colleoted
         bg virtue of tax levlee made P*.~tm swo%Sic
         purpose of providfag a oiaki~ fund OCRpayin&
         in~,t      00 the wtlow     boqde tv bo rode@
         a&all bo eqionded In the. mdaaptlon,         taklq,$up,
        ‘or payiw oSt at euch boade ee provided in this
         hot; unlsse eakd bo:ids are balx rsdmumd I’m
          the -OS*   of belni: pedwded; aad .&heopglica-
         t&on of .ttn boaPa of trutiteee of q         OorInmU
                                                            or
         Lndeg sndvnt lohaol rUstriot daelring    to retire
         bond8 ae homln yrovlded &all :.olude.eu affi-
         dnvit to tih#i ef%ot Lz theti epplZaat~Son; end
         jwovided rUrtherc, that It, ehalLbe ualevful POP
         aaJ m      yloA  nhola-urj.dUtJ l'e8t#~ia a
         out the prwletoaB of thlB lirr to &va or re-
         ss$vq any 6~Esloa~     yPwdum, or aAy a--
         tion nhatovati for thn pirforeieixoe of euch duty
         or dutloe*




             Fma youpe.tataarlt     of iaote it appvaro tbat thB lp-
    puo~tiosr to t~.stdta     Board OS lsdn6ati6a was mailed to tim
    SUIta Tpaasu~M tile      the law npulmr    t&v ~ovenzirsj body of
    bhe school die.trlot “tia make dlawot apgtlctitlon ir :;ritluy to
    thv 5tata mm& ‘of Rduoation at &east tnirty dry8 bvl’ore 4ny
    intercet PIJing date an eald bond8 + * 9.”      The r4at trlat A0
    muh eppl%eation ln oritl~    wae xedo to t?,wstats :305rd or
    A¶uobtioa thirty d4ye prior to SqAomhr      1, IV43. the intanet
    Wy’%a&date, apd the i’!UPthM f'RBtthat A@ fund8 had beon SOAt
    to the ~tat6~IfScroswar on w pqioc to eald date’ with wtsoh to
    #de+WthabOnUs~      oonetiliuteeubh failureonthepertof        the
    dlothot   t0   OCnpl~Ilit&the POViCiOnaOf &+tiob3     8’7EWb, as iA
    our opfaiqz,   would ~daprlos t-ho Boer& of Eduoation of the powor
    to qpprove the applicat%on.     ha   app&loat&m     eon8 to tha Skta